         Case 1:18-cv-00109-LAG Document 37 Filed 11/20/19 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION

CHAD PETTIFORD, on behalf of himself :
and all others similarly situated,   :
                                     :
      Plaintiff,                     :
                                     :
v.                                   :                  CASE NO.: 1:18-CV-109 (LAG)
                                     :
BIGHAM CABLE CONSTRUCTION INC., :
                                     :
      Defendant.                     :
____________________________________ :

                                           ORDER
       Before the Court is the Parties’ Joint Motion for Settlement Approval, Certification of
Collective Action, and Notice (Motion) (Doc. 36). For the reasons set forth below, the Motion
is DENIED.
                                      BACKGROUND
       Plaintiff Chad Pettiford initiated this Fair Labor Standards Act (FLSA) collective action
on May 29, 2018, on behalf of himself and similarly situated individuals. (Doc. 1.) Plaintiff
alleges that Defendant Bigham Cable Construction employed him as an aerial cable installer
and foreman intermittently from 2014 until May 11, 2018. (Doc. 1 ¶ 8; Doc. 36 at 2–3.) Plaintiff
further alleges that he, and similarly situated employees, regularly worked more than forty
hours per week and that Defendant failed to pay overtime wages. (Doc. 1 ¶¶ 12, 14–17, 19.)
On July 16, 2018, Defendant answered the Complaint. (Doc. 10.) In its Answer, Defendant
denied liability, arguing that Plaintiff and others were exempt from the FLSA’s overtime
provisions and that Plaintiff’s claims were barred by the applicable statute of limitations. (Id.
at 1–2.) Defendant also asserted that Plaintiff was not entitled to liquidated damages because
it acted in good faith. (Id. at 1.) Between July 11 and September 27, 2018, Brandon Owensby,



                                               1
         Case 1:18-cv-00109-LAG Document 37 Filed 11/20/19 Page 2 of 5



Kenneth Peele, Willie Tubb, and Brandon Foss all consented to join the action as party
plaintiffs. (Docs. 9, 14, 16–17.)
       On September 21, 2018, Plaintiff filed a motion for conditional certification and for
the issuance of court-supervised notice. (Doc. 15.) Defendant responded on October 19, 2018,
and Plaintiff replied on November 8, 2018. (Docs. 20, 24.) Before the Court could rule on the
motion for conditional certification, the Parties moved the Court to stay the action pending
the outcome of mediation. (Doc. 32.) On March 11, 2019, the Court stayed the action. (Doc.
33.) On April 19, 2019, the Parties notified the Court that they had reached a settlement
agreement. (Doc. 34.) Accordingly, on April 29, 2019, the Court ordered the case be
administratively closed while the Parties finalized their settlement agreement. (Doc. 35.)
       On May 17, 2019, the Parties filed the instant Motion and their proposed FLSA
Settlement Agreement. (Docs. 36, 36-1.) Therein, the Parties request that the Court approve
their proposed Settlement Agreement, certify this as a FLSA collective action, approve their
proposed notice of settlement, and retain jurisdiction over the matter for fifteen days after the
close of the opt-in period to enforce the Settlement Agreement. (Doc. 36 at 1–2.) The Parties
represent that, through “arms-length negotiations” and “significant discovery,” they have
reached “a fair and reasonable compromise of [Plaintiff and potential plaintiffs’] claims.” (Id.
at 5.) Specifically, Defendant has agreed to pay a total settlement amount of $353,582.50. (Doc.
36-1 at 6.) Of this amount, $240,082.50 is to be allocated and paid out to potential opt-in
plaintiffs based on “a common formula” and employees’ “actual employment data” from May
28, 2015 through May 29, 2018. (Doc. 36 at 6; Doc. 36-1 at 6.) Plaintiff Pettiford, as the
prospective class’s named representative, is to be paid an additional service award of $3,500.00.
(Doc. 36-1 at 6.) Plaintiff’s counsel is to be paid $80,000.00 for fees and costs incurred in
litigation. (Id.) Finally, Defendant has agreed to pay all costs of claims administration. (Id.)
       Once the Court approves the proposed Settlement Agreement, SSI—an experienced
claim administrator—will send potential opt-in plaintiffs a notice packet, including the
proposed notice, a consent form, their expected gross settlement amount (before wage
withholdings), and instructions on how to opt into the Settlement Agreement. (Doc. 36 at



                                                 2
          Case 1:18-cv-00109-LAG Document 37 Filed 11/20/19 Page 3 of 5



5–6.) Potential opt-in plaintiffs have sixty days from service of the notice packet to opt into
the settlement and receive their payment checks. (Id. at 6.)
                                          DISCUSSION
       The Parties seek to have the Court certify a collective action of prospective plaintiffs.
(Id. at 2.) Pursuant to 29 U.S.C. § 216(b), “any one or more employees” may bring an action
to recover overtime compensation “for and in behalf of himself or themselves and other
employees similarly situated.” No employee, however, “shall be a party plaintiff to any such
action unless he gives his consent in writing to become such a party and such consent is filed
in the court in which such action is brought.” 29 U.S.C. § 216. In Hipp v. Liberty National Life
Insurance Co., 252 F.3d 1208 (11th Cir. 2001), the Eleventh Circuit set forth a two-tiered
approach for certifying collective actions under § 216(b). At the first tier—the so-called “notice
stage”—“the district court makes a decision—usually based only on the pleadings and any
affidavits which have been submitted—whether notice of the action should be given to
potential class members.” Hipp, 252 F.3d at 1218. At this stage, “the district court
‘conditionally certifies’ the class, putative class members are given notice and the opportunity
to ‘opt-in.’” Id. At the second tier, a defendant usually moves to decertify the collective action.
Id. In evaluating whether to decertify, the court must make a factual determination as to
whether the opt-in plaintiffs are “similarly situated.” Id. “If the claimants are similarly situated,
the district court allows the representative action to proceed to trial. If the claimants are not
similarly situated, the district court decertifies the class, and the opt-in plaintiffs are dismissed
without prejudice.” Id. While nothing “requires district courts to utilize this approach,” the
Eleventh Circuit has “suggest[ed] that district courts in this circuit adopt it . . . .” Id. at 1219.
       The Parties seek to certify a collective action, including “all individuals employed by
Bigham between May 28, 2015 and May 28, 2018 working as an Aerial and Underground
Foreman, Groundhand, or Splicer and paid on a per piece or production rate regardless of
hours worked . . . .” (Doc. 36 at 2.) At the same time, the Parties seek Court approval of their
proposed Settlement Agreement, settling Plaintiff’s claims and the claims of an additional 209
potential opt-in plaintiffs. As no collective action has been conditionally certified, the Parties
propose a “one-step approval process,” whereby the Court approves the Settlement


                                                  3
           Case 1:18-cv-00109-LAG Document 37 Filed 11/20/19 Page 4 of 5



Agreement and prospective opt-in plaintiffs may then freely join the action post-Court
approval. (Id. at 12.)
         While a “one-step approval process” is standard in some circuits, 1 it is not permitted
in this circuit. As the Court of Appeals explained in Cameron-Grant v. Maxim Healthcare Services,
Inc., an FLSA “action does not become a ‘collective’ action unless other plaintiffs affirmatively
opt into the class by giving written and filed consent.” 347 F.3d 1240, 1249 (11th Cir. 2003)
(citing LaChapelle v. Owens-Illinois, Inc., 513 F.2d 286, 288 (5th Cir. 1975)). Thus, under § 216(b),
a plaintiff “has no right to represent [other similarly situated plaintiffs]” until such consent is
given. Id. Unlike a Federal Rule of Civil Procedure 23 class action, “the named plaintiff [in a
§ 216(b) collective action] does not have the right to act in a role analogous to the private
attorney general concept.” Id. This is because “the existence of a collective action under
§ 216(b) [ ] depend[s] on the active participation of other plaintiffs.” Id. Accordingly, without
such consent, “no person will be bound by or may benefit from judgment.” Id.
         The Parties’ proposed one-step approval process runs afoul of binding Eleventh
Circuit precedent and attempts to litigate the rights of parties not yet before the Court.
Specifically, the proposed Settlement Agreement provides that “within thirty (30) calendar
days of the entry of the Court’s Order certifying the class [and] approving this Settlement
Agreement” the Parties will notify the 209 potential opt-in plaintiffs to allow them to
participate in the Settlement Agreement. (Doc. 36-1 at 3–4.) As explained in Cameron-Grant,
however, Plaintiff has no right to represent the interests of these 209 similarly situated
potential plaintiffs who have not consented to join this action. 513 F.2d at 288. As these
potential plaintiffs have not joined the action, there was no “active participation of other
plaintiffs,” and the potential plaintiffs did not have an opportunity to object to the terms of

1         See, e.g., Lauture v. A.C. Moore Arts & Crafts, Inc., 2017 WL 6460244, at *1 (D. Mass. June 8, 2017) (“A
one-step approval process is appropriate in FLSA settlements that do not include proposed Federal Rule of
Civil Procedure 23 class releases.”) (collecting cases); Castillo v. Noodles & Co., 2016 WL 7451626, at *1 (N.D.
Ill. Dec. 23, 2016) (“A one-step settlement approval process is appropriate.”); Briggs v. PNC Fin. Servs. Grp., Inc.,
2016 WL 7018566, at *1 (N.D. Ill. Nov. 29, 2016) (same); Koszyk v. Country Fin., 2016 WL 5109196, at *1 (N.D.
Ill. Sept. 16, 2016) (same); Bozak v. FedEx Ground Package Sys., Inc., 2014 WL 3778211, at *2 (D. Conn. July 31,
2014). But see Mygrant v. Gulf Coast Rest. Grp., Inc., 2019 WL 4620367, at *2 (S.D. Ala. Sept. 23, 2019); Appleman
v. DS Servs. of Am., Inc., 2015 WL 13273121, at *3 (S.D. Fla. Aug. 24, 2015); Perez v. Avatar Properties, Inc., 2008
WL 4853642, at *4 (M.D. Fla. Nov. 6, 2008); Santiago v. Walpole, Inc., 2008 WL 4822894, at *3 (M.D. Fla. Nov.
5, 2008).

                                                         4
         Case 1:18-cv-00109-LAG Document 37 Filed 11/20/19 Page 5 of 5



the proposed Settlement Agreement. Id. In sum, “the [P]arties have put the proverbial cart
before the horse in settling all claims, before the representative plaintiff has any indication as
to exactly what those claims are and how many others he will actually represent.” Perez v. Avatar
Props., Inc., 2008 WL 4853642, at *4 (M.D. Fla. Nov. 6, 2008) (addressing one-step approval
process in FLSA collective action settlement). Thus, the Court cannot approve the proposed
Settlement Agreement at this time.
                                       CONCLUSION
       For the reasons stated above, the Parties’ Motion (Doc. 36) is DENIED. If the Parties
still desire to resolve this collective action by settlement, they are given leave to submit a
renewed motion for conditional certification of a proposed class with a revised notice
procedure to allow potential plaintiffs to opt into the case and provide them an opportunity
to object to any proposed settlement agreement.


               SO ORDERED, this 20th day of November, 2019.


                                     /s/ Leslie A. Gardner
                                     LESLIE A. GARDNER, JUDGE
                                     UNITED STATES DISTRICT COURT




                                                5
